Contact: Anita Ho Acting Chief Financial Officer Alliance Fiber Optic Products, Inc. April 22, 2010 Phone: 408-736-6900 x168 AFOP REPORTS IMPROVED FIRST QUARTER, 2% SEQUENTIAL GROWTH GUIDANCE Sunnyvale, CA – April 22, 2010 - Alliance Fiber Optic Products, Inc. (Nasdaq CM: AFOP), an innovative supplier of fiber optic components, subsystems and integrated modules for the optical network equipment market, today reported its financial results for the first quarter ended March 31, 2010. Revenues for the first quarter of 2010 totaled $8,406,000, a 12% increase from revenues of $7,517,000 reported in the previous quarter, and a 10% increase from revenues of $7,643,000 reported in the first quarter of 2009. The Company recorded net income for the first quarter of 2010 of approximately $641,000, or $0.02 per share based on 42.5 million shares outstanding, compared to $428,000, or $0.01 per share based on 42.2 million shares outstanding, for the fourth quarter of 2009. This compares to net income for the first quarter of 2009 of $302,000, or $0.01 per share based on 41.9 million shares outstanding. Included in expenses for the quarter ended March 31, 2010 was approximately $33,000 of stock-based compensation, compared to $28,000 of stock-based compensation charges for the quarter ended March 31, Peter Chang, President and Chief Executive Officer, commented, “We are pleased to begin the new decade with a demanding and growing quarter. Besides sequential revenue growth and improved gross margin, operating profits and net profits, we have seen many encouraging activities with our key customers. Even with more capital investment to meet increasing customer demands during the quarter, our balance sheet remains strong. At the end of the first quarter, our cash and short-term investments, together with our ARS Right, was about $41 million, after the cash dividend payment in January, 2010.” “Going forward, we feel that demand remains strong across all our businesses. Based on current backlog, we expect that revenues for the coming quarter will grow by ten percent. Additionally, with our continued focus on operational efficiencies, we are optimistic about both revenue and profit growth in the remainder of 2010.” concluded Mr.
